Case 1:10-cv-06950-AT-RWL Document 959 Filed 01/30/20 Page 1 of 4




     TELEPHONE: 1-212-558-4000
                                                                  125 Broad Street
      FACSIMILE: 1-212-558-3588
        WWW.SULLCROM.COM                                    New York, New York 10004-2498
                                                                               ______________________

                                                                LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                 BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                       BEIJING • HONG KONG • TOKYO

                                                                           MELBOURNE • SYDNEY




                                                                 January 30, 2020

Via ECF

The Honorable Robert W. Lehrburger,
    United States District Court for the
        Southern District of New York,
            500 Pearl Street,
                 New York, New York 10007-1312.
                  Re:        Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.
                             No. 10 Civ. 6950 (AT) (RWL) (S.D.N.Y.)
Dear Judge Lehrburger:
               On behalf of Defendants, I write regarding Plaintiffs’ filing in response to
the Court’s January 16, 2020 Order (ECF No. 932) (“Order”).
                 As Defendants repeatedly explained to Plaintiffs (see Exhibit A, attached),
the Order directed that “the parties” make a submission and that “the submission shall
identify any concessions made by Plaintiffs at oral argument or since.” (Order ¶ 1.) The
Court thus ordered the parties to provide their shared understanding of Plaintiffs’
concessions in a joint filing. After the parties had reached agreement on all numbers in the
chart required by the Court (“Chart”), and on virtually the entire description of Plaintiffs’
concessions, Plaintiffs insisted for the first time this afternoon on characterizing their
claims of waiver as “stemming from Goldman Sachs’s litigation conduct since the filing
of this lawsuit.” (See Pls. Response (ECF No. 957) at 3.) Goldman Sachs objected to this
characterization in a joint filing as unnecessary and inappropriate, but Plaintiffs refused to
remove it. Without further notice to Defendants, Plaintiffs proceeded, contrary to the
Order, to file the Chart and their description of their concessions unilaterally.
                Plaintiffs further opposed Defendants’ proposal to include in a joint
submission notations to the Chart consisting of factual information in the record that
Defendants believe will be useful to the Court in reviewing the Chart and ruling on the
parties’ cross-motions. Plaintiffs insisted that the notations constituted “argument” even
though they consist only of objective data intended as an aid to the Court. Now that
Plaintiffs have forced the parties to file individually in response to the Order, Defendants
respectfully submit the Chart with this letter with the notations included.
Case 1:10-cv-06950-AT-RWL Document 959 Filed 01/30/20 Page 2 of 4




 The Honorable Robert W. Lehrburger                                         -2-

                                               Respectfully,

                                               /s/ Robert J. Giuffra, Jr.

                                               Robert J. Giuffra, Jr.
                                               of Sullivan & Cromwell LLP

cc:   All parties of record
Case 1:10-cv-06950-AT-RWL Document 959 Filed 01/30/20 Page 3 of 4




    The Honorable Robert W. Lehrburger                                                    -3-

                                Pre-            Post-          Post-Cert      Total
                                Complaint       Complaint
                                                and Pre-
                                                Cert
Separation Agreements           4911            2772           13             769

MD Promotion Agreements         60              140            0              200

PWA Agreements                  95              864            65             187

Equity Agreements               0               686            86             694

Total number of agreements      646             1,189          15             1,850
that Defendants seek to
compel to arbitration


Total number of Class           646             1,189          15             1,850
Members who Defendants
seek to compel arbitration




1
       Plaintiffs withdrew their claims of waiver for these 491 Pre-Complaint Separation
Agreements. (See Pls. Response at 3.) These 491 Agreements include 7 Pre-Complaint
Separation Agreements where the class member was represented by counsel. (See
Declaration of Robert J. Giuffra, dated April 12, 2019 (“Giuffra Decl.”), App. A, App. E-
6.)
2
        These 277 Separation Agreements include 9 Post-Complaint and Pre-Cert
Separation Agreements where the class member was represented by counsel, for which
Plaintiffs have withdrawn their claims seeking Rule 23(d) relief. (See Pls. Response at 3.)
3
      Plaintiffs withdrew their claim for Rule 23(d) relief for this 1 Post-Cert Separation
Agreement where the class member was represented by counsel. (See Pls. Response at 3.)
4
        Of these 86 Agreements, 61 were executed pre-hiring and 5 were executed prior to
the class member’s first 360 performance review. (See Giuffra Decl., App. E-2; App. E-3.)
5
         All 6 PWA Agreements were executed pre-hiring. (See Giuffra Decl., App. E-2.)
6
       All 8 Equity Agreements were provided to class members electronically Pre-Cert
and the class members “clicked” their acceptance Post-Cert. (See Declaration of Robert J.
Giuffra, dated June 11, 2019, App. A; Declaration of Eric Dias, dated June 11, 2019, Ex. 1.)
Case 1:10-cv-06950-AT-RWL Document 959 Filed 01/30/20 Page 4 of 4




    The Honorable Robert W. Lehrburger                                                    -4-

                                Pre-            Post-          Post-Cert       Total
                                Complaint       Complaint
                                                and Pre-
                                                Cert
Type(s) and total number of     0               686            8               6947
agreements that Plaintiffs
seek to void as
unconscionable

Type(s) and total number of     0               1,2098         219             1,230
agreements that Plaintiffs
seek to void under Rule
23(d)

Total number of Class           0               1,209          21              1,230
Members for whom
Plaintiffs seek to void
arbitration agreements as
unconscionable or under
Rule 23(d)



7
       Consists solely of Equity Agreements. (See Pls. Opp. to Defs. Motion to Compel
Arbitration (“MTC”) at 25.)
8
       These 1,209 Agreements consist of the 1,189 Post-Complaint and Pre-Cert
Agreements at issue in the MTC plus 20 Agreements not at issue in the MTC. These
20 Agreements consist of: 3 Separation Agreements; 5 MD Agreements; and 12 PWA
Agreements. The 3 Separation Agreements include a release but not an arbitration clause.
As set out in footnote 2, supra, Plaintiffs withdrew their claim for Rule 23(d) relief as to
9 Post-Complaint and Pre-Cert Separation Agreements where the class member was
represented by counsel, which remain included in the total 1,209 Agreements per the
Court’s instruction. (See Order ¶ 1) (“The numbers should reflect those prior to
concessions made at oral argument.”).)
9
        These 21 Agreements consist of the 15 Post-Cert Agreements at issue in the MTC,
plus 6 Agreements not at issue in the MTC. These 6 Agreements consist of: 3 Separation
Agreements; 2 MD Agreements; and 1 PWA Agreement. The 3 Separation Agreements
include a release but not an arbitration clause. As set out in footnote 3, supra, Plaintiffs
withdrew their claim for Rule 23(d) relief as to 1 Post-Cert Separation Agreement where
the class member was represented by counsel, which remains included in the total 21
Agreements per the Court’s instruction. (See Order ¶ 1.)
